Citation Nr: 0938917	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-37-875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
bipolar disorder to include a total rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected bipolar disorder is shown to have 
been productive of a disability picture that more nearly 
approximated that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  

3.  The service-connected disability alone is shown to 
prevent the Veteran from obtaining and maintaining all forms 
of substantially gainful employment consistent with his 
educational and occupational background.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an increased rating of 
70 percent, but no more for the service-connected bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9432 (2009).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability by reason of service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the scheduler rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2009).  

In determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified. Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2009).  

The Veteran's service-connected bipolar disorder is currently 
rated 50 percent disabling.  However, the most recent VA 
examination findings in October 2006 more nearly resemble a 
disability picture consistent with occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  

In such an instance, the question becomes whether the service 
connected disability precludes the Veteran from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record supports the Veteran's claim that his 
service-connected bipolar disorder prevents him from working.  
For example, in an October 2006 VA examination, the examiner 
noted that the Veteran's inability to maintain work is due to 
his service connected bipolar disorder.  

Additionally, a March 2007 decision by the Social Security 
Administration (SSA) found the Veteran to be unemployable due 
to his psychiatric disorders.  Hence, the Board finds that 
these factors take this case outside the norm and qualify the 
Veteran for extraschedular consideration.  

Consequently, resolving any doubt in the Veteran's favor, the 
Board concludes that, the evidence shows that the Veteran's 
service-connected bipolar disorder prevents all substantially 
gainful employment.  See Van Hoose, supra.  

Hence, the Board finds that a total rating based on 
individual unemployability by reason of service-connected 
disability is warranted.  


ORDER

An increased rating of 70 percent, but not higher for the 
service-connected bipolar disorder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
regulations governing the award of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


